United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bridgeview, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephanie N. Leet, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1789
Issued: January 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 13, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 10, 2007 and May 1, 2008 merit decisions denying her claim
for schedule award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained any
permanent impairment of her arms which would entitle her to schedule award compensation.
FACTUAL HISTORY
The Office accepted that on July 18, 2003 appellant, then a 31-year-old mail carrier,
sustained cervical, left shoulder and left arm strains due to a dog attack while she was delivering
mail. Appellant began working in light-duty positions for the employing establishment and the
Office paid her appropriate compensation for periods of disability. Shortly after her injury,
appellant began receiving medical treatment from Dr. John D. Sonnenberg, a Board-certified

orthopedic surgeon. On November 24, 2003 Dr. Sonnenberg stated that appellant reported pain
and stiffness at the base of her skull but did not have radicular symptoms in her arms.1 On
April 23, 2004 she underwent a functional capacity evaluation.
In late 2005 appellant returned to her regular work for the employing establishment. On
October 12, 2005 Dr. Sonnenberg stated that appellant reported that she had occasional pain in
her neck but did not have radicular symptoms in her arms. He indicated that she had reached
maximum medical improvement. On June 16, 2006 appellant filed a claim for a schedule award
due to her accepted conditions.
On July 24, 2006 Dr. Sonnenberg performed an evaluation of appellant’s permanent
impairment. He stated that she had full range of her arms and neck and noted, “[T]he only
disability at this time is pain and discomfort in her neck and upper back. I rate this at a two
percent disability.” Dr. Sonnenberg indicated that in each arm appellant had 180 degrees of
flexion, 50 degrees of extension, 170 degrees of abduction, 40 degrees of adduction, 80 degrees
of internal rotation and 90 degrees of external rotation. He stated that appellant did not have any
weakness or atrophy in her upper extremities. Dr. Sonnenberg indicated that appellant had
reached maximum medical improvement by July 24, 2006.
On September 3, 2007 Dr. David H. Garelick, a Board-certified orthopedic surgeon who
served as an Office medical adviser, reviewed the medical evidence of record including the
July 24, 2006 impairment evaluation of Dr. Sonnenberg. Dr. Garelick discussed appellant’s
limited findings on examination and diagnostic testing2 and concluded that the medical evidence
did not establish that she had any permanent impairment of her arms.3
In an October 10, 2007 decision, the Office denied appellant’s schedule award claim on
the grounds that she did not submit medical evidence establishing that she had permanent
impairment of her arms. It indicated that Dr. Sonnenberg did not show how his opinion that
appellant had a two percent impairment due to pain was derived in accordance with the standards
of the American Medical Association, Guides to the Evaluation of Permanent Impairment (5th
ed. 2001).
Appellant requested a hearing before an Office hearing representative. At the
February 15, 2008 hearing, appellant asserted that Dr. Garelick only based his opinion on his
interpretation of her April 23, 2004 functional capacity evaluation. She submitted several
medical reports which primarily addressed her cervical condition, but did not provide any
impairment rating.

1

Diagnostic testing from this period showed a bulging disc at C5-6 without herniation or nerve root impairment.

2

Dr. Garelick indicated that diagnostic testing showed a bulging disc at C5-6 but no herniation or nerve root
impairment.
3

Dr. Garelick discussed appellant’s April 23, 2004 functional capacity evaluation and indicated that it suggested
the existence of self-limiting factors in her condition. He indicated that appellant reached maximum medical
improvement on April 23, 2004.

2

In a May 1, 2008 decision, the Office hearing representative affirmed the October 10,
2007 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulation5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.6
ANALYSIS
The Office accepted that on July 18, 2003 appellant sustained cervical, left shoulder and
left arm strains due to a dog attack while she was delivering mail. On June 16, 2006 appellant
filed a claim for a schedule award due to her accepted conditions. The Board finds that appellant
did not submit sufficient medical evidence to show that she sustained permanent impairment of
her arms.
On July 24, 2006 Dr. Sonnenberg, an attending Board-certified orthopedic surgeon,
performed an evaluation of appellant’s permanent impairment. He stated that she had full range
of her arms and neck and noted, “[T]he only disability at this time is pain and discomfort in her
neck and upper back. I rate this at a two percent disability.”7 He stated that appellant did not
have any weakness or atrophy in her upper extremities.
The Board notes that the opinion of Dr. Sonnenberg does not provide probative evidence
that appellant had a permanent impairment of her arms. The range of motion findings reported
on examination would not warrant an impairment rating based on limited arm motion and there
is no evidence that appellant had arm weakness.8 With respect to Dr. Sonnenberg’s assertion
that appellant had two percent impairment due to pain, this opinion is of limited probative value.
Dr. Sonnenberg failed to provide an explanation of how his assessment of permanent impairment

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

Id.

7

Dr. Sonnenberg indicated that in each arm appellant had 180 degrees of flexion, 50 degrees of extension, 170
degrees of abduction, 40 degrees of adduction, 80 degrees of internal rotation and 90 degrees of external rotation.
8

A.M.A., Guides 476-77, 497, Figures 16-40, 16-43 and 16-46.

3

was derived in accordance with the standards adopted by the Office and approved by the Board
as appropriate for evaluating schedule losses.9
On September 3, 2007 Dr. Garelick, a Board-certified orthopedic surgeon who served as
an Office medical adviser, stated that he had reviewed the medical evidence of record including
the July 24, 2006 impairment evaluation of Dr. Sonnenberg. He discussed appellant’s limited
findings on examination and diagnostic testing and properly concluded that the medical evidence
did not show that she had permanent impairment of her arms. As the report of the Dr. Garelick
provided the only evaluation which conformed with the A.M.A., Guides, it constitutes the weight
of the medical evidence.10 Appellant did not meet her burden of proof to submit medical
evidence showing that she had permanent impairment of her arms and the Office properly denied
her claim.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she had
permanent impairment of her arms which would entitle her to schedule award compensation.

9

See James Kennedy, Jr., 40 ECAB 620, 626 (1989) (finding that an opinion which is not based upon the
standards adopted by the Office and approved by the Board as appropriate for evaluating schedule losses is of little
probative value in determining the extent of a claimant’s permanent impairment). Dr. Sonnenberg did not make
reference to the portions of the A.M.A., Guides relevant to evaluating upper extremity pain, whether associated with
a specific nerve root or not. See generally Chapters 15, 16 and 19 of the A.M.A., Guides.
10

See Bobby L. Jackson, 40 ECAB 593, 601 (1989). Appellant asserted that Dr. Garelick only based his opinion
on his interpretation of her April 23, 2004 functional capacity evaluation. However, his opinion was actually based
on the fact that there was no probative medical evidence in the record showing permanent impairment.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
May 1, 2008 and October 10, 2007 decisions are affirmed.
Issued: January 14, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

